Title: From George Washington to Ephraim Blaine, 31 October 1781
From: Washington, George
To: Blaine, Ephraim,Stewart, Charles


                  
                     Gentlemen
                      31 October 1781
                  
                  By applying to Major Generals St Clair and Lincoln, you will know the destination of the American Continental Troops, and make your provision for them accordingly.
                  I have engaged (if it shall be required) to supply the Flag Vessels bound for New York, with the Paroled Officers, with Biscuit and Salt provision (out of the Magazine which was found in the Garrison) provided Lord Cornwallis will engage to deliver the like quantity, and of good quality, at our Posts at Kings ferry or West point.  You will, without delay, ascertain this matter, & supply their wants upon the conditions here mentioned.
                  After the wants of our own Troops are sufficiently attended to, as also those of the British hospital at Gloucester—which will be removed as soon as possible to Fredericksburg—probably by the way of Hobbs -hole, & thence up Rappahannock River by Water; You may, with the residue of the Provisions (if any there be) pay the debt we owe the French Army—or if this is already done, exchange it with them for flour more convenient to us—for instance on the North river—or deliver it to them at an estimated value to be paid in Cash to Robt Morris Esqr. Superintendant or his order.
                  
               